996 F.2d 1222
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.UNITED STATES OF AMERICA, Appellee,v.Jose Ramon CINTRON, Appellant.
No. 93-1644EM.
United States Court of Appeals,Eighth Circuit.
Submitted:  June 16, 1993.Filed:  June 23, 1993.

Before FAGG, BEAM, and HANSEN, Circuit Judges.
PER CURIAM.


1
Jose Ramon Cintron appeals his sentence for conspiring to distribute 500 grams or more of cocaine in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(B)(ii), 846.  Cintron argues the district court failed to give adequate reasons for the sentence it imposed within the applicable Guidelines range.


2
At the sentencing hearing, the district court determined the applicable Guidelines range was 188 to 235 months and sentenced Cintron to 230 months imprisonment and four years supervised release.  The district court based Cintron's sentence on the serious nature of the offense, the sentencing objectives of punishment, general deterrence, and incapacitation, and Cintron's extensive criminal record involving cocaine and other narcotic drugs.  We conclude the district court gave adequate reasons for the sentence it imposed on Cintron.   See United States v. Jones, 965 F.2d 1507, 1519 (8th Cir.), cert. denied, 113 S. Ct. 346, and cert. denied, 113 S. Ct. 439 (1992), and cert. denied, No. 92-5786, 1992 WL 227825 (May 24, 1993);   United States v. Tate, 915 F.2d 400, 402 (8th Cir. 1990).


3
Accordingly, we affirm.